Citation Nr: 0529760	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

2.  Entitlement to service connection for a right elbow 
disability, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for right pelvic floor 
weakness.

5.  Entitlement to an increased rating for residuals of a 
vermin bite of the right arm, currently evaluated as 30 
percent disabling.

6.  Entitlement to an initial evaluation in excess of 10 
percent for genitofemoral nerve entrapment, chronic pain in 
the right groin/pelvic floor.

7.  Entitlement to an effective date for an award of service 
connection for genitofemoral nerve entrapment, chronic pain 
in the right groin/pelvic floor, prior to April 5, 1999.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating action dated in July 1998, the RO denied service 
connection for residuals of a head injury and headaches.  In 
addition, the RO increased the evaluation assigned for the 
veteran's service-connected right arm disability to 30 
percent.  The veteran disagreed with the assigned rating.  By 
rating decision dated in March 1999, the RO denied service 
connection for a right elbow disability.  A November 1999 
rating action denied service connection for right pelvic 
floor weakness and residuals of a left knee injury.  By 
rating action dated in July 2000, the RO granted service 
connection for genitofemoral nerve entrapment, and assigned a 
10 percent evaluation, effective November 22, 1999.  
Subsequently, in an April 2001 rating decision, the RO 
assigned April 5, 1999, as the effective date of the award of 
service connection for genitofemoral nerve entrapment, 
chronic pain in the right groin/pelvic floor.  This case was 
previously before the Board in September 2003, at which time 
it was remanded to ensure due process and for additional 
development of the record.

The Board notes that a February 1984 rating action denied 
service connection for a left knee injury and for right 
pelvic floor weakness.  Since there is no indication in the 
record that the veteran was provided with notice of these 
decisions, the Board will adjudicate them without regard to 
finality of that action.  

The Board observes that the issue of basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
was before it in September 2003.  This claim was granted by 
the RO in a May 2005 rating decision.  Accordingly, this 
decision is limited to the issues set forth above.  


FINDINGS OF FACT

1.  Residuals of a head injury, to include headaches, were 
first demonstrated many years after service, and there is no 
competent medical evidence to link any such residuals to 
service.

2.  The veteran has been granted service connection for post-
traumatic stress disorder, evaluated as 70 percent disabling; 
residuals of a vermin bite of the right arm, musculocutaneous 
nerve and lateral ulnar nerve, evaluated as 30 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
genitofemoral nerve entrapment, chronic pain in the right 
groin/pelvic floor, evaluated as 10 percent disabling; 
residuals of a right hydrocelectomy, evaluated as 
noncompensable; and for residuals of a left chest wound, 
evaluated as noncompensable.  

3.  The service medical records are negative for complaints 
or findings of a right elbow disability.

4.  There is no competent medical evidence that establishes 
that a right elbow disability, which was initially manifested 
many years after service, is related to service, or a 
service-connected disability.  

5.  Clear and unmistakable evidence shows that the veteran's 
left knee disability was present prior to service.

6.  Clear and unmistakable evidence shows that the veteran's 
left knee disability was not aggravated by service beyond 
normal progression.

7.  The service medical records disclose that the veteran 
underwent repair of the pelvic floor.

8.  Right pelvic floor weakness found post service may not be 
disassociated from the in-service findings.

9.  The residuals of a vermin bite of the right arm are 
manifested by loss of strength, and are not more than 
moderate in severity.

10.  Throughout the rating period on appeal, genitofemoral 
nerve entrapment has been manifested by complaints of right 
groin pain and is not more than moderate.

11.  The veteran's initial claim for service connection for 
genitofemoral nerve entrapment was received on April 5, 1999.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include headaches, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002).

2.  A right elbow disability was not incurred in or 
aggravated by service, nor is it proximately due to or 
aggravated by a service-connected disease or injury.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2005).

3.  Residuals of a left knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1111, 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).

4.  Right pelvic floor weakness was incurred in service.  
38 U.S.C.A. § 1131 (West 2002).

5.  The criteria for a rating in excess of 30 percent for 
residuals of a vermin bite of the right arm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2005).

6.  An initial evaluation in excess of 10 percent for 
genitofemoral nerve entrapment, chronic pain in the right 
groin/pelvic floor, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, 
8730 (2005).

7.  An effective date prior to April 5, 1999 for an award of 
service connection for genitofemoral nerve entrapment, 
chronic pain in the right groin/pelvic floor is not 
warranted.  38 C.F.R. § 3.400 (b) (2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in July 2004.  This letter informed the 
appellant of the information and evidence required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudications, 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA and private medical 
records, the reports of VA examinations and statements 
submitted on behalf of the veteran.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

	I.  Service Connection

Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service. Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The law as recently interpreted under Cotant v. Principi, 17 
Vet. App. 116 (2003) and VAOPGCPREC 3-2003, mandates that, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

The Court has held that the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that a higher court has clarified the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2005).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied." (Italics added.)  38 C.F.R. § 3.655(b) 
(2005).

The Board observes that in its September 2003 remand, it 
directed the RO to schedule the veteran for examinations to 
determine if he had residuals of a head injury, including 
headaches and, if so, whether any current disability was due 
to or aggravated by service; whether he had a left knee 
disability that was the result of or was aggravated by 
service; and whether he had a disability characterized by 
right pelvic floor weakness that was separate and distinct 
from any disability associated with his service-connected 
genitofemoral nerve entrapment, with chronic pain in the 
right groin/pelvic area.  Although he was provided with 
notice in September 2004 of the consequences of his failure 
to report for the VA examinations, the veteran did not report 
for examination or provide any explanation for his failure to 
do so.  

A.  Residuals of a head injury, to include headaches 

The evidence supporting the veteran's claim consists of his 
complaints of headaches on VA examinations in June 1981, his 
report in January 1992 of ongoing problems with vascular 
headaches, and a May 2000 note by a private physician that he 
had a past medical history that was significant for 
migraines.  

The only reference in the service medical records to a head 
injury is contained in the report of medical history in 
August 1980 in conjunction with the separation examination.  
At that time, the veteran related that he had experienced a 
loss of consciousness for five to ten minutes in 1972 
following an explosion.  In this regard, it is significant to 
point out that there was no indication of any abnormality 
when he entered service, and the Board emphasizes that a 
neurological evaluation on the separation examination in 
August 1980 was normal.  There is no clinical evidence that 
the veteran ever reported headaches or any residuals of a 
head injury while in service.  The Board acknowledges that 
the veteran complained of headaches on the VA neurological 
examination in June 1981, approximately four months following 
his discharge from service, but no pertinent findings were 
recorded.  The fact remains that there is no competent 
medical evidence that establishes that the veteran has any 
residuals of a head injury, or headaches, if currently 
present, that are related to service.  In the absence of such 
evidence, the Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a head injury, to include 
headaches.  

B.  A right elbow disability, to include as secondary to 
service-connected disability

Service connection is in effect for post-traumatic stress 
disorder, evaluated as 70 percent disabling; residuals of a 
vermin bite of the right arm, musculocutaneous nerve and 
lateral ulnar nerve, evaluated as 30 percent disabling; 
hypertension, evaluated as 10 percent disabling; 
genitofemoral nerve entrapment, chronic pain in the right 
groin/pelvic floor, evaluated as 10 percent disabling; 
residuals of a right hydrocelectomy, evaluated as 
noncompensable; and for residuals of a left chest wound, 
evaluated as noncompensable.  

The evidence supporting the veteran's claim includes medical 
evidence demonstrating that he has epicondylitis of the right 
elbow.  In addition, there is a June 1998 statement from 
S.L.H., M.D. of Family Practice of Grand Island, who noted 
that the veteran had been followed for difficulty with 
recurrent lateral epicondylitis and tendonitis of the elbow.  
It was noted that this had developed in the right arm and 
that it was thought that it was related to a previous 
brachial plexus injury.  The physician noted that the veteran 
had sustained a previous neurologic injury to his brachial 
plexus following a rattlesnake bite to his shoulder while he 
was in service.  The examiner commented that he felt that the 
chronic tendonitis of the elbow was related to the underlying 
neurologic problem affecting the veteran's right upper 
extremity.  He added that the veteran had developed 
significant muscle weakness in the arm and, as a result, this 
had placed him more at risk for developing problems such as 
tendonitis.  He concluded that it was his opinion that the 
epicondylitis of the right elbow was related to his previous 
brachial plexus injury.  

The evidence against the veteran's claim includes the service 
medical records which are negative for complaints or findings 
of any right elbow disability.  The main argument advanced on 
behalf of the veteran is that his current right elbow 
disability is related to the service-connected residuals of 
the vermin bite to his right arm.  The Board notes that when 
he was examined by the VA in December 1998, the examiner 
diagnosed tendonitis/epicondylitis and stated that it was 
felt by a private physician to be related to the brachial 
plexus injury.  The VA physician, however, made no such 
conclusion.  

The Board points out that the veteran was afforded 
electordiagnostic testing for the right upper limb for the VA 
in December 1998.  The examiner noted that he was looking for 
injuries to the brachial plexus in his branches, but did not 
find any.  He stated that the electromyogram part of the 
study was normal, indicating no signs of denervation of the 
muscles of the right upper limb.  He further related that he 
found no residual neuropathy or plexopathy from the 
rattlesnake bite.  He commented that he did not find any 
evidence of atrophy involving the veteran's arm, nor did he 
find neurogenic or disuse atrophy.  He added that he 
inspected both forearms and the veteran's hands and could not 
find any evidence for a neurogenic atrophy involving his 
hands or forearms.  The physician stated that the pattern of 
numbness the veteran had was not typical for a nerve root or 
nerve injury.  He asserted that the veteran had some evidence 
on physical examination for a medial and lateral 
epicondylitis, but at the present he did not know how to 
relate this to the snakebite.  He also stated that if he had 
noticed severe or moderately severe atrophy involving the 
musculature of the right upper limb, he could then relate the 
medial and lateral epicondylitis to the snakebite.  

The Board acknowledges the opinion set forth above from Dr. 
S.L.H..  It must be noted that, while he is a family practice 
physician, he rendered an opinion on a neurological matter.  
The Board notes that the Court has held that a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise.  LeShore v.Brown, 8 Vet. 
App. 406 (1995).  In Black v. Brown, 10 Vet. App. 279 (1997), 
the Court noted that, while the veteran's wife, a nurse, was 
medically trained, there was no evidence in the record that 
she had special knowledge regarding cardiology and that she 
participated in the veteran's treatment.  Similarly, in this 
case, Dr. S.L.H. opined on an issue outside the scope of his 
expertise.  His opinion, therefore, must be accorded minimal 
probative value.  It is certainly not dispositive of the 
issue before the Board.  In addition, it is significant to 
recognize the findings recorded on electrodiagnostic testing 
in December 1998.  As noted above, the December 1998 examiner 
concluded that he did not see a way to relate the 
epicondylitis to the snakebite.  His opinion is of greater 
probative value in that it was based on specific clinical 
findings, in contrast to the comments of Dr. S.L.H..  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for a 
right elbow disability, to include as secondary to the 
service-connected residuals of a vermin bite.  



C.  Residuals of a left knee injury 

Although no abnormalities of the left knee were reported on 
the entrance examination in September 1976, the service 
medical records disclose that when the veteran was 
hospitalized in April 1978, he related that he had initially 
injured his left knee in high school six years prior to 
admission.  It was described as a hyperextension-type injury, 
and that, since then, he had experienced intermittent 
problems with increased activity, with multiple episodes of 
giving away and several episodes of locking.  Two arthrograms 
were negative.  It was noted that no derangement was found on 
arthroscopic examination.  The diagnosis on discharge was 
mild instability of the left knee.  

There was full range of motion of the left lower extremity on 
VA examination in June 1981.

A private physician wrote a letter to the Missouri Air Guard 
in November 1981.  He noted that he had examined the veteran 
earlier that month and found that there was some residual 
tenderness in the left knee medial joint line.  The knee was 
stable.  The examiner concluded that the veteran was fully 
fit for military service.  

A July 1982 report of medical history for the service 
department notes that the veteran twisted the cruciate 
ligament in "August 1982."  There was a reference to 
Workman's Compensation.  

The initial question is whether the veteran's left knee 
disability was present prior to service.  No abnormality of 
the left knee was documented on the entrance examination in 
September 1976.  In Crowe v. Brown, 7 Vet. App. 238 (1994), 
the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2005).  In the 
absence of any findings pertaining to the left knee at the 
time of the veteran's entry into service, the Board 
concludes, accordingly, that the presumption of soundness at 
entrance attaches.  

However, the medical evidence of record clearly and 
unmistakably shows that the veteran injured his left knee 
prior to service.  This conclusion is supported by the report 
in the service medical records in April 1978 that he injured 
the left knee while playing sports in high school prior to 
service.  There is no evidence to the contrary.  The Board 
concludes, accordingly, that left knee disability was present 
prior to service.  It must now be determined whether the 
preexisting left knee disability was aggravated by service.  
As discussed above, the law and regulation have been 
clarified, and VA must now show by clear and unmistakable 
evidence that the veteran's preexisting disability was not 
aggravated by his service. While the service medical records 
show that the veteran underwent an arthroscopy on the left 
knee in April 1978, contemporaneous records reveal that he 
had continued to experience problems with his left knee 
following the pre-service injury.  Mild instability was found 
during service.  In light of the fact that no abnormality of 
the left knee was identified on the separation examination in 
August 1980 or the initial VA examination in June 1981, the 
Board finds that there is also clear and unmistakable 
evidence that the veteran's preexisting left knee disability 
was not aggravated by service beyond the normal progression.  
At most, he only experienced a flare-up during service, and 
hence, service connection is not warranted.  See Hunt, supra.

The veteran has not submitted any competent medical evidence 
that establishes that his preexisting left knee disability 
increased in severity during service.  In addition, the Board 
notes that the most recent clinical evidence of treatment for 
the left knee is contained in the November 1981 report from a 
private physician.  There is no current objective evidence of 
a left knee disability.  In sum, the Board finds that there 
is clear and unmistakable evidence that the veteran's left 
knee disability preexisted service, and that it was not 
aggravated by service.  



D.  Right pelvic floor weakness

The evidence supporting the veteran's claim includes an 
operation report dated in November 1980.  The veteran 
underwent a right hydrolectomy and the operation report shows 
that closure of the weakness of the inguinal floor was made.  
An October 1999 report from a private physician notes that 
the veteran had chronic right inguinal pain following a 
previous hernia repair.  Dr. S. related in February 2000 that 
the veteran had had chronic right inguinal floor pain since 
the hernia surgery in service.  He stated that as a result of 
the repeat hernia surgery in service, the veteran had 
developed chronic inguinal floor pain, and that he had 
suspected inguinal nerve entrapment in the scar tissue from 
the hernia repair.  There is no clinical evidence to the 
contrary.  Accordingly, the Board concludes that the 
preponderance of the evidence supports the claim for service 
connection for a disability manifested by right pelvic floor 
weakness.

	II.  Increased ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).


A.  Residuals of a vermin bite of the right arm

Diseases of the peripheral nerves are rated on the basis of 
either complete or incomplete paralysis.  The term 
"incomplete paralysis,'' with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.

Mild incomplete paralysis of the ulnar nerve of the major 
extremity warrants a 10 percent evaluation, moderate 
incomplete paralysis warrants a 30 percent evaluation, and 
severe incomplete paralysis warrants a 40 percent evaluation.  
Diagnostic Code 8516.

The record demonstrates that the veteran is right-handed.  
Thus, in order to assign a higher rating, the evidence must 
establish that his disability is severe.  In this regard, the 
Board acknowledges that decreased strength in the right upper 
extremity was documented on private examinations in 1998, as 
well as on a VA examination in May 2000.  It is noted that 
strength in the right upper extremity was 4/5.  A private 
physician reported in June 2003 that the veteran had marked 
weakness of the right upper extremity and that he held his 
arm in a position to minimize pain.  

The Board concludes that the medical evidence of record does 
not warrant a higher rating.  In sum, the Board finds that 
the evidence fails to demonstrate that the residuals of the 
vermin bite are more than moderate.  It is significant to 
point out that the veteran has failed to report for VA 
examinations in 2001 and 2004 to assess the severity of his 
disability.  He has been informed of the consequences of his 
failure to report for VA examination.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating.



B.  An initial evaluation in excess of 10 percent for 
genitofemoral nerve entrapment

As the veteran takes issue with the initial rating assigned 
when service connection was granted for genitofemoral nerve 
entrapment, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A noncompensable evaluation is assigned for mild or moderate 
paralysis, neuritis or neuralgia of the ilio-inguinal nerve; 
a 10 percent evaluation is warranted for severe to complete 
paralysis, neuritis, or neuralgia of the nerve.  Diagnostic 
Codes 8530, 8630, 8730. 

A 10 percent evaluation is assigned for mild incomplete 
paralysis, neuritis or neuralgia of the anterior crural nerve 
(femoral); a 20 percent evaluation is warranted for moderate 
incomplete paralysis, neuritis or neuralgia of the nerve; a 
30 percent evaluation is warranted for severe incomplete 
paralysis, neuritis, or neuralgia of the nerve.  Complete 
paralysis involves paralysis of the quadriceps extensor 
muscles.  Diagnostic Codes 8526, 8626, 8726.

Private and VA medical records dated in 1999 and 2000 show 
that the veteran experiences right groin pain and discomfort.  
The fact remains, however, that he is already in receipt of 
the maximum schedular evaluation for this disability under 
Diagnostic Codes 8530, 8630 and 8730.  Under Diagnostic Code 
8726, a higher rating may be assigned for incomplete 
paralysis of the anterior crural nerve that is moderate.  
There is no clinical evidence for this.  There is no 
indication in the record of impairment of the quadriceps 
muscle.  The Board observes that leg strength was found to be 
normal on the VA examination in May 2000.  In this regard, 
the Board notes that the recent private medical records 
submitted by the veteran show no findings pertaining to 
genitofemoral nerve entrapment.  The Board concludes, 
therefore, that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of his disability.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial rating in excess of 10 percent for 
genitofemoral nerve entrapment.

	III.  An earlier effective date for an award of service 
connection for genitofemoral nerve entrapment

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

As noted above, the RO initially assigned November 22, 1999 
as the effective date of the award of service connection for 
genitofemoral nerve entrapment.  This was the date a report 
from a private physician showing that the veteran had 
entrapment of the ilioinguinal nerve was received.  However, 
based on a VA Form 9 received on April 5, 1999, the RO 
subsequently assigned that as the effective date for the 
award of service connection.  The RO noted that this raised a 
claim for s/c for hernia/weakness of the pelvic floor.  The 
Board notes that the veteran has not suggested a date on 
which the grant of service connection should be assigned.  It 
is not disputed that the claim for service connection for 
this disability was received more than one year following the 
veteran's discharge from service.  The first statement from 
the veteran that can be construed as a claim for service 
connection for genitofemoral nerve entrapment was the April 
5, 1999 correspondence.  There is no basis on which an 
earlier effective date may be assigned.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the Court held that in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Accordingly, the Board finds that an earlier effective date 
is not warranted.






ORDER

Service connection for residuals of a head injury, to include 
headaches, is denied.

Service connection for a right elbow disability, to include 
as secondary to service-connected disability, is denied.

Service connection for residuals of a left knee injury is 
denied.

Service connection for right pelvic floor weakness is 
granted.

An evaluation in excess of 30 percent for residuals of a 
vermin bite of the right arm is denied.

An initial evaluation in excess of 10 percent for 
genitofemoral nerve entrapment, chronic pain in the right 
groin/pelvic area is denied.

An effective date prior to April 5, 1999, for an award of 
service connection for genitofemoral nerve entrapment, 
chronic pain in the right groin/pelvic area, is denied.




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


